Citation Nr: 0948472	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  07-35 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

2.  Entitlement to service connection for chronic cephalgia, 
to include as secondary to service-connected bilateral 
hearing loss and tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to May 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, granted the Veteran service 
connection and a noncompensable evaluation for bilateral 
hearing loss, effective December 7, 2005, and denied his 
claim for service connection for chronic cephalgia.

For the reasons that will be discussed below, the claim of 
entitlement to service connection for chronic cephalgia is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  The Veteran and his representative will 
be notified if any further action in this regard is required 
on their part.


FINDINGS OF FACT

For the period from December 7, 2005, to the present, the 
Veteran has had bilateral hearing loss manifested by no 
greater than Level I hearing acuity in the right ear and 
Level I hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for a compensable initial evaluation for 
bilateral hearing loss for the period from December 7, 2005, 
to the present have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.385, 4.1, 4.85, 4.86 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

a.  Veterans Claims Assistance of Act of 2000 and the duty to 
assist.

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

Initially, the Board notes that the initial rating issue that 
will be addressed on the merits flows from a rating decision 
that established service connection for hearing loss, 
effective from December 7, 2005 (the date on which the 
Veteran filed his original claim for VA compensation for this 
disability).  The United States Court of Appeals for Veterans 
Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 490-91 (2006), that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Thus, because the 
notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify in this 
case is satisfied.  See also Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

In addition, the duty to assist the Veteran has been 
satisfied with respect to the issue to be decided in this 
case.  All relevant records are in the Veteran's claims file 
and were reviewed by both the RO and the Board in connection 
with his claim. Nothing in the record indicates the Veteran 
has identified the existence of any relevant evidence that is 
not of record.  The Veteran has had the opportunity to 
present evidence and argument in support of his initial 
rating claim, to include at a May 2008 hearing before an RO 
Decision Review Officer (DRO).  Further, he was accorded VA 
medical examinations pertinent to the issue on appeal in 
March 2007 and August 2008.  Consequently, the Board finds 
that the duty to assist has been satisfied in this case.  

With regard to the adequacy of the March 2007 and August 2008 
audiological examinations, the Board notes that in a December 
2009 informal hearing presentation, the Veteran's 
representative contended that these examinations failed to 
sufficiently address the functional impact his hearing loss 
had on his occupational capacity and therefore it was 
necessary to remand this appeal for a new audiological 
examination rectifying this deficit.  The representative 
further contended that the examiners who conducted the VA 
examinations may have had insufficient credentials to assess 
the severity of the Veteran's hearing loss disability for 
rating purposes as there was no way he could determine with 
certainty whether or not they were state-licensed 
audiologists, as required by 38 C.F.R. § 4.85(a).  

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007), the Court held that, relevant to VA 
audiological examinations, in addition to dictating objective 
test results, a VA audiologist must fully describe the 
functional effects caused by a hearing disability in his or 
her final report.  In this regard, the evidence includes the 
report of a private audiological examination conducted in 
December 2005 by an osteopathic physician, who specifically 
noted the Veteran's greatest complaint was that whenever he 
was in a crowd of people he missed significant amounts of 
spoken conversation around him.  While the March 2007 and 
August 2008 VA examiners did not specifically address the 
functional effects caused by the Veteran's bilateral hearing 
loss disability, the Board finds that no prejudice results to 
the Veteran and, as such, the Board may proceed with a 
decision.  

In this regard, the Board notes that the Court's rationale in 
requiring an examiner to consider the functional effects of a 
Veteran's hearing loss disability involves the potential 
application of 38 C.F.R. § 3.321(b) in considering whether 
referral for an extraschedular rating is warranted.  
Specifically, the Court noted that, "unlike the rating 
schedule for hearing loss, § 3.321(b) does not rely 
exclusively on objective test results to determine whether a 
referral for an extraschedular rating is warranted.  The 
Secretary's policy [requiring VA audiologists to describe the 
effect of a hearing disability on a Veteran's occupational 
functioning and daily activities] facilitates such 
determinations by requiring VA audiologists to provide 
information in anticipation of its possible application."  
Id.  

While the March 2007 and August 2008 VA examiners failed to 
address the functional effect of the Veteran's hearing loss 
disability, the Board notes that other evidence of record, to 
specifically include the December 2005 private audiological 
examination report as well as the Veteran's own statements in 
support of his claim, adequately addresses this issue.  
Therefore, while the March 2007 and August 2008 VA 
examinations are defective under Martinak, the Board finds 
that no prejudice results to the Veteran in that the 
functional effects of his hearing loss disability are 
adequately addressed by the remainder of the record and are 
sufficient for the Board to consider whether referral for an 
extraschedular rating is warranted under 38 C.F.R. § 3.321(b) 
(2009).  

With respect to the Veteran's representative's contention 
that the credentials of the audiologists who conducted the 
March 2007 and August 2008 VA examinations may be 
insufficient to render these examinations' findings valid for 
rating purposes, the Board notes that the March 2007 examiner 
identifies herself as holding a Masters of Science degree and 
a CCC-A (Certificate of Clinical Competence in Audiology), 
and the August 2008 examiner duly identifies herself as an 
audiologist in the clinical sense of the term.  The Board 
observes that the Veteran has raised no objection to the 
credentials of the private audiologist who conducted an 
audiogram of his hearing acuity in April 2008, even though 
her credentials - a Masters of Arts degree and a CCC-A, are 
almost identical to the March 2007 VA audiological examiner.  
Notwithstanding the Veteran's representatives unsubstantiated 
suspicions otherwise, the Board has reviewed the record and 
is unable to find any reason to believe that these VA 
audiologists are not duly state-licensed.  For that matter, 
the Board also finds no reason to suspect that these VA 
examiners are not  professionally qualified to conduct 
audiological examinations and comment on the clinical 
findings obtained therefrom.  Therefore, the Board concludes 
that there is no basis in this regard to invalidate the March 
2007 and August 2008 VA examinations.

In view of the foregoing discussion, the Board finds that 
there is no prejudice to the Veteran for it to adjudicate his 
claim of entitlement to a compensable initial evaluation for 
bilateral hearing loss on the merits.

(b.)  The law and the regulations.

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2009).  Where there is a question as 
to which of two ratings shall be applied, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2009).  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2009).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85 (2009).  
Under these criteria, evaluations of bilateral hearing loss 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  See 38 C.F.R. § 4.85 (2009).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. § 4.85 (2009).  To evaluate 
an individual's level of disability, Table VI is used to 
assign a Roman numeral designation for hearing impairment 
based on a combination of the percent of speech 
discrimination and the pure tone threshold average.  38 
C.F.R. § 4.85(b) (2009).  Table VII is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment for each ear.  38 C.F.R. 
§ 4.85(e) (2009).

If puretone thresholds in each of the specified frequencies 
of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, 
an evaluation can be based either on Table VI or Table VIa, 
whichever results in a higher evaluation.  38 C.F.R. § 
4.86(a) (2009).

When the puretone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, the Roman 
numeral designation for hearing impairment will be chosen 
from either Table VI or Table VIa, whichever results in the 
higher numeral, and that numeral will then be elevated to the 
next higher Roman numeral.  38 C.F.R. § 4.86(b) (2009).

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  38 C.F.R. § 4.85(a) (2009).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002).  When a 
reasonable doubt arises regarding service origin, such doubt 
will be resolved in favor of the claimant.  Reasonable doubt 
is doubt which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  38 C.F.R. § 3.102 (2009).  The 
question is whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, the evidence indicates that the Veteran is 
an electrician by trade, but nothing on file shows that he 
has the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions alone cannot constitute competent medical 
evidence.  38 C.F.R. § 3.159(a)(1) (2009).

c.  Factual background and analysis.

By rating action of March 2007, the Veteran has been granted 
service connection and a noncompensable initial evaluation 
for bilateral hearing loss, effective December 7, 2005.  On 
appeal of this decision, he claims entitlement to a 
compensable initial rating for this disability.  In general, 
the degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. 
West, 12 Vet. App. 119 (1999), it was held that where the 
appellant has expressed dissatisfaction with the assignment 
of an initial rating following an initial award of service 
connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts 
found, commencing on the time of an initial rating - a 
practice known as "staged" ratings.  Therefore, the question 
before the Board is whether or not the evidence supports the 
assignment of a compensable initial evaluation for bilateral 
hearing loss for the period from December 7, 2005, to the 
present.

In December 2005, the Veteran underwent a private audiology 
assessment by an osteopathic physician.  At the examination, 
he presented his primary complaint of high tone hearing loss 
and missing significant amounts of spoken conversation around 
him whenever he was in a crowd of people.  He was diagnosed 
with bilateral high-frequency sensorineural hearing loss and 
advised that he may receive good results using electronic 
hearing aids.

A March 2007 VA audiological examination report shows that 
the Veteran's occupation was as an electrician and that his 
puretone thresholds, in decibels, were noted to be valid and 
reliable and are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
55
55
LEFT
20
20
15
30
40

The above values produced an average puretone threshold of 39 
decibels in the Veteran's right ear and 26 in his left ear.  
Speech audiometry using the Maryland CNC criteria revealed 
speech recognition ability of 96 percent in his right ear and 
100 percent in his left ear.

The report of an April 2008 private audiology assessment 
shows that the Veteran's high-frequency sensorineural hearing 
loss was characterized as mild-to-moderate in each ear with 
excellent speech recognition, bilaterally.  He was advised to 
use hearing protectors in noisy environments and to consider 
using electronic hearing aids.

At a DRO hearing conducted in May 2008, the Veteran testified 
in pertinent part that his "hearing (ability) as of lately 
has been giving me quite a bad time," and that he had been 
advised on several occasions that he would probably need to 
use hearing aids.  

The report of a VA audiological evaluation conducted in 
August 2008 shows that the Veteran's pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
55
60
LEFT
20
20
15
30
45

The above values produced an average puretone threshold of 40 
decibels in the Veteran's right ear and 28 in his left ear.  
Speech audiometry using the Maryland CNC criteria revealed 
speech recognition ability of 100 percent, bilaterally.  The 
assessment was moderate high-frequency sensorineural hearing 
loss, bilaterally.

The report of an August 2008 VA neurological examination 
notes, in passing, that the Veteran reported that he had been 
employed as an electrician after service for approximately 32 
years before retiring in 2000.  

VA audiology examination findings based on the March 2007 
test results revealed that the average pure tone threshold at 
1,000, 2,000, 3,000, and 4,000 Hertz was 39 decibels in the 
right ear and 26 decibels in the left ear.  Speech 
recognition ability was 96 percent in the right ear and 100 
percent in the left ear.  The audiological findings 
correspond to a Level I hearing in the right ear and Level I 
hearing in the left ear.  38 C.F.R. § 4.85, Table VI (2009).  
Under Table VII, a designation of Level I hearing in the 
right ear and Level I hearing in the left ear yields a 
noncompensable evaluation.  38 C.F.R. § 4.85, Diagnostic Code 
6100 (2009).

Similarly, VA audiology examination findings based on the 
August 2008 VA test results revealed that the average pure 
tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 40 
decibels in the right ear and 28 decibels in the left ear.  
Speech recognition ability was 100 percent for both ears.  
The audiological findings correspond to a Level I hearing in 
the right ear and Level I hearing in the left ear.  38 C.F.R. 
§ 4.85, Table VI (2008).  Under Table VII, a designation of 
Level I  hearing in the right ear and Level I hearing in the 
left ear yields a noncompensable evaluation.  38 C.F.R. § 
4.85, Diagnostic Code 6100 (2009).

Consideration has also been given to section 4.86 for 
exceptional patterns of hearing impairment, but this section 
is not applicable to the March 2007 or August 2008 
examination findings.  Pure tone threshold levels were 
neither 55 decibels or higher at each of the four 
frequencies, i.e., at 1000, 2000, 3000 and 4000 Hertz, nor 
were they 30 decibels or less at 1,000 Hertz and 70 decibels 
or more at 2000 Hertz.  See 38 C.F.R. § 4.86(a) & (b).

The Board in no way discounts the difficulties that the 
Veteran experiences as a result of his hearing loss.  
However, the assignment of disability ratings for hearing 
impairment is derived by a mechanical application of the 
rating schedule to the numeric designation assigned after 
audiometry results are obtained.  Hence, the Board has no 
discretion in this matter and must predicate its 
determination on the basis of the results of the audiology 
studies of record.  See Lendenmann v. Principi, 3 Vet. App. 
345 (1992).  In other words, the Board is bound by law to 
apply VA's rating schedule based on the Veteran's audiometry 
results obtained on VA-authorized clinical examinations.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Lastly, the Board finds that the Veteran's hearing loss is 
not so unusual or exceptional as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1) (2009).  In this regard, although the Veteran 
states that he has difficulty hearing spoken conversation 
around him whenever he is in a crowded environment, the 
record does not reflect that his bilateral hearing loss has 
necessitated frequent periods of hospitalization.  
Furthermore, while it is conceded that a hearing loss 
disability can impose a degree of interference with one's 
occupational functioning, there is no objective evidence in 
the present case that demonstrates that the Veteran's hearing 
loss has actually resulted in marked interference with his 
employment as an electrician.  The record reflects that he 
worked as an electrician for approximately 32 years before 
retiring in 2000, and does not indicate that his hearing loss 
markedly interfered with his ability to pursue this vocation.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A § 5107(b) (West 2009); 38 C.F.R. § 4.3 (2009); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial compensable evaluation for bilateral hearing loss 
is denied.




REMAND

The Veteran claims entitlement to service connection for 
chronic headaches (cephalgia), to include as secondary to his 
service-connected hearing loss and tinnitus.  

A medical examination for a nexus opinion was provided by VA 
in August 2008.  The Court held in Barr v. Nicholson, 21 Vet. 
App. 303 (2007), that once VA undertakes the effort to 
provide a medical examination pursuant to a Veteran's claim, 
it is obligated to provide one that is adequate for rating 
purposes.  Therefore, the Board must first make a 
determination as to the adequacy of the examination prior to 
adjudicating the service connection claim.  

A review of the August 2008 VA examination report shows that 
the examining physician determined that the Veteran's chronic 
headaches (diagnosed as migraine-like, by history) were not 
likely caused by his service-connected hearing loss and 
tinnitus and the opinion referred to prior discussion of the 
Veteran's clinical history of headaches for rationale.  
Notwithstanding this statement, however, the Board has 
reviewed the discussion of the Veteran's clinical history of 
headaches in the August 2008 examination report and found no 
language contained therein that presented a supportive 
rationale for the VA examiner's nexus opinion.  The opinion 
is therefore essentially a conclusory statement declaring 
that there is no etiological relationship between the 
Veteran's chronic migraine-like headaches and his service-
connected hearing loss and tinnitus, but unsupported by any 
clinical rationale.  

Furthermore, the August 2008 opinion does not address the 
likelihood that the Veteran's cephalgia was aggravated by his 
service-connected hearing loss and tinnitus.  In this regard, 
38 C.F.R. § 3.310(b) provides that any increase in severity 
of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by deducting the baseline 
level of severity, as well as any increase in severity due to 
the natural progress of the disease, from the current level.  
(Authority: 38 U.S.C. 1110 and 1131).

In view of these aforementioned deficits in the August 2008 
nexus opinion of the VA examiner, the Board cannot find the 
August 2008 VA medical examination to be adequate for 
purposes of adjudicating the claim currently on appeal for 
service connection for chronic cephalgia, to include as due 
to service-connected bilateral hearing loss and tinnitus.  
See Barr, supra.  The Board therefore concludes that the case 
should be remanded to the RO so that an addendum to the 
August 2008 VA examiner's opinion can be obtained that 
addresses these unanswered questions.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  The RO must request that the 
examiner who conducted the August 2008 
VA medical examination provide an 
addendum to his opinion.  The examiner 
must review pertinent documents in the 
Veteran's claims folder in conjunction 
with the addendum, which should reflect 
that such review was conducted.  It 
would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50 
percent), "at least as likely as not" 
(meaning likelihood of at least 50 
percent), or "less likely than not" or 
"unlikely" (meaning that there is a less 
than 50 percent likelihood).

The Board wishes to clarify that the 
term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it 
is to find against it.  The examiner 
must provide a complete rationale for 
any opinion provided.  If the examiner 
is unable to provide an opinion without 
resorting to speculation or conjecture, 
he should so state in his discussion.

The requested addendum should present 
opinions addressing the following 
questions:

(a.)  Is it at least as likely 
as not that the Veteran's 
chronic cephalgia, 
characterized as migraine-like 
headaches, is proximately due 
to, or is the result of his 
service-connected bilateral 
hearing loss?

(b.)  Is it at least as likely 
as not that the Veteran's 
chronic cephalgia, 
characterized as migraine-like 
headaches, is proximately due 
to, or is the result of his 
service-connected tinnitus?

(c.)  If the Veteran's chronic 
cephalgia is determined not to 
have been etiologically related 
to his service-connected 
bilateral hearing loss and/or 
tinnitus, the examiner should 
determine whether it is at 
least as likely as not that the 
Veteran's chronic cephalgia, 
characterized as migraine-like 
headaches, was aggravated 
(i.e., permanently worsened 
beyond its natural progression) 
by his service-connected 
hearing loss and/or tinnitus.  

If such aggravation is 
determined to have occurred, 
the examiner should attempt to 
determine and characterize, to 
the extent possible, the 
baseline level of severity of 
the Veteran's nonservice-
connected chronic cephalgia 
before the onset of the 
aggravation by his service-
connected disabilities. 

If the August 2008 VA examiner is 
unavailable, the Veteran should be 
scheduled for reexamination in order to 
obtain answers to the above questions.  
The claims folder should be made 
available to the examiner for review of 
pertinent documents therein and the 
examination report should reflect that 
such a review was conducted.

2.  Afterwards, the RO should review the 
claims file to make certain that the 
aforementioned development and remand 
instructions have been fully and 
properly executed.  Any noncompliance 
found should be rectified with the 
appropriate development.  

3.  Thereafter, the RO should 
readjudicate the claim of entitlement to 
service connection for chronic 
cephalgia, to include as secondary to 
service-connected bilateral hearing loss 
and tinnitus.  If the benefit sought on 
appeal is not granted, the Veteran and 
his representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further appellate review, 
if appropriate.  The Board intimates no 
opinion as to the outcome in this case 
by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


